Case 19-02076   Doc 63    Filed 03/27/21 Entered 03/27/21 22:31:25   Desc Imaged
                         Certificate of Notice Page 1 of 3
Case 19-02076     Doc 63     Filed 03/27/21 Entered 03/27/21 22:31:25           Desc Imaged
                            Certificate of Notice Page 2 of 3


                                      _____ooo0ooo_____

                                        SERVICE LIST

       Service of the foregoing ORDER DENYING DEFENDANT’S MOTION TO
  DISMISS will be effected through the Bankruptcy Noticing Center to each party listed below.

  Yaping Lin
  8203 W. Oraibi Drive, Apt. 2085
  Peoria, AZ 85382
          Pro se Plaintiff

  Jory L. Trease
  140 West 2100 South, Suite 212
  Salt Lake City, UT 84115
          Counsel for Defendant
           Case 19-02076                Doc 63          Filed 03/27/21 Entered 03/27/21 22:31:25                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 3
                                                              United States Bankruptcy Court
                                                                      District of Utah
Lin,
      Plaintiff                                                                                                        Adv. Proc. No. 19-02076-JTM
Pacheco,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 1088-2                                                  User: sjl                                                                   Page 1 of 1
Date Rcvd: Mar 25, 2021                                               Form ID: pdfor1                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 27, 2021:
Recip ID                 Recipient Name and Address
pla                    + Yaping Lin, 8203 West Oraibi Drive, Apt. 2085, Peoria, AZ 85382-6600

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 27, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 25, 2021 at the address(es) listed
below:
Name                               Email Address
Jory L. Trease
                                   on behalf of Defendant Danny Zuriel Pacheco caseinfo@jltlawut.com
                                   jorytrease@msn.com;janci@jltlawut.com;myecfemail.jtbankruptcy@gmail.com;r47629@notify.bestcase.com


TOTAL: 1
